Citation Nr: 1543031	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for vertigo, claimed as dizziness and balance problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel







INTRODUCTION

The Veteran had active service from October 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear at a video-conference hearing at the RO before a Veterans Law Judge (VLJ) on August 28, 2014.  However, in a statement mailed to the RO on August 18, 2014 he requested postponement of the scheduled hearing.  It does not appear that the RO responded to the request for postponement, but certified the claim to the Board.  Accordingly, the RO should reschedule the Veteran for a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before the Board at the RO.  Notify him of the date, time, and location of this hearing at his address of record.  Put a copy of this notification letter in the Veterans Benefits Management System (VBMS) e-folder.  If he fails to appear for this scheduled hearing, without showing good cause, or changes his mind and elects not to have this hearing, then also document that in the file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

